             Case 1:21-cv-00733 Document 1 Filed 03/19/21 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 CABLE NEWS NETWORK, INC.,

       One CNN Center
       Atlanta, GA 30303

                        Plaintiff,

 v.                                                    Case No. 1:21-cv-00733

 CENTRAL INTELLIGENCE AGENCY,

       1000 Colonial Farm Road
       McLean, VA 22101

                        Defendant.


            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       Plaintiff Cable News Network, Inc. (“CNN”) brings this suit against Defendant the Central

Intelligence Agency (“CIA”). In support thereof, CNN states as follows:

                                        INTRODUCTION

       1.      This is an action brought pursuant to the Freedom of Information Act (“FOIA”),

5 U.S.C. § 552, for declaratory, injunctive, and other appropriate relief. Through FOIA, CNN

seeks production of the CIA’s records relating to “the Godfather of Soul,” Mr. James Brown.

       2.      The CIA engaged in domestic surveillance of prominent Americans active in the

civil rights and anti-war movements in the 1960s and 1970s. See Halkin v. Helms, 690 F.2d 977,

982 & n.9 (D.C. Cir. 1982) (noting that “disclosures by the press and by the President’s

Commission on CIA Activities Within the United States (the Rockefeller Commission) revealed

that government agencies, including the FBI and the CIA, had conducted intelligence operations

that resulted in surveillance of United States citizens who opposed the war in Vietnam,” and that

the targets included “radical students, anti-Vietnam war activists, draft resisters and deserters,
             Case 1:21-cv-00733 Document 1 Filed 03/19/21 Page 2 of 8




black nationalists, anarchists, and assorted ‘New Leftists’”); see also Seymour Hersh, Huge CIA

Operation Reported in US Against Antiwar Forces, Other Dissidents in Nixon Years, The New

York Times (Dec. 22, 1974), https://www.nytimes.com/1974/12/22/archives/huge-cia-operation-

reported-in-u-s-against-antiwar-forces-other.html.

       3.      Upon information and belief, the CIA conducted such surveillance of Brown.

       4.      Given the CIA’s surveillance of Brown, the CIA possesses documents concerning

him.

       5.      To help the public see more clearly “what their government [was] up to” during

that volatile period of American history, see Dep’t of Justice v. Reporters Comm. for Freedom of

Press, 489 U.S. 749, 773 (1989), CNN now brings this lawsuit to compel the CIA to satisfy its

obligations under FOIA and release all of its records relating to Brown.

       6.      The requested records also will further inform the present debate about the

ongoing movement in this country to stem racial injustice, a topic of enormous public interest

and importance.

                                       BACKGROUND

       7.      James Brown is widely considered one of the greatest musicians and entertainers

of the last century. He earned multiple Grammy Awards, received the Kennedy Center Honors,

and was an inaugural member of the Rock and Roll Hall of Fame, among other achievements.

       8.      Brown was also a cultural icon. On April 5, 1968 – with riots breaking out

nationwide the day after Martin Luther King Jr. was assassinated – Brown allowed his concert at

the Boston Garden to be aired live on television, an event that made Brown “an unlikely hero

during one of the most racially charged moments in Boston’s difficult history.” See Renée

Graham, After Martin Luther King’s death, James Brown calmed a tense Boston, The Boston



                                                2
             Case 1:21-cv-00733 Document 1 Filed 03/19/21 Page 3 of 8




Globe (Apr. 3, 2018), https://www.bostonglobe.com/metro/2018/04/03/years-ago-james-brown-

proud-moment-calmed-tense-city/7JGSdEMa1wrkmGvE8Ayf4M/story.html.

       9.     The following month, President Lyndon Johnson invited Brown to a state dinner at

the White House:




See Lyndon Baines Johnson Presidential Library, Twitter (May 8, 2020), https://twitter.com/

LBJLibrary/status/1258773391663923201.

       10.    Brown travelled to Vietnam shortly thereafter, where he performed for “more than

1,000 servicemen and women packed into Saigon’s Tan Son Nhut AB’s water-soaked main

theater.” See Roger A. Neumann, James Brown: The singer who creates musical shock waves,

Stars and Stripes (June 19, 1968), archived copy available at https://web.archive.org/web/

20200904230820/https://www.stripes.com/news/james-brown-the-singer-who-creates-musical-

shock-waves-1.34632.

       11.    In August 1968 – three months after shaking hands with President Johnson at the

White House – Brown released the hit single “Say It Loud – I’m Black and I’m Proud,” which


                                                3
             Case 1:21-cv-00733 Document 1 Filed 03/19/21 Page 4 of 8




Harvard Law School professor Randall Kennedy has called “one of the landmark cultural texts of

the 1960s,” see Zoë Mitchell and Meghna Chakrabarti, ‘Say It Loud’: 50 Years Ago, James

Brown Redefined Black Pride, WBUR (July 24, 2018), https://www.wbur.org/radioboston/

2018/07/24/james-brown-black-pride, and which journalist Callie Crossley dubbed “the

unofficial anthem for the nascent Black Power movement,” see Callie Crossley, Honoring The

Legacy Of James Brown’s ‘Say It Loud’, WGBH (Aug. 5, 2018), https://www.wgbh.org/news/

commentary/2018/08/05/honoring-the-legacy-of-james-browns-say-it-loud.

       12.     In 1969, Look magazine went so far as to “suggest[] that James Brown may be

‘the most important black man in America.’” See Kahn v. Brown, 259 A.2d 61, 62 n.1 (Md.

1969) (quoting T. Barry, The Importance of Being Mr. James Brown, Look (Feb. 18, 1969)).

       13.     As the American public now knows, however, during the same turbulent

timeframe as Brown rose to prominence as a cultural and political icon, the federal government

was engaged in multiple clandestine efforts to “target[] African-Americans of local and national

prominence as part of organized resistance to their struggles to secure civil rights for all

Americans.” Jones v. FBI, 41 F.3d 238, 240 (6th Cir. 1994).

       14.     Indeed, according to one internal Federal Bureau of Investigation memorandum,

the government’s illicit campaigns were intended in part to “[p]revent the rise of a ‘messiah’

who could unify, and electrify, the militant black nationalist movement.” Id. (internal marks

omitted) (quoting Senate Select Committee to Study Governmental Operations with Respect to

Intelligence Activities, Final Report, S. Rep. No. 94-755, 94th Cong., 2d Sess. (1976)).

       15.     One clandestine effort was the CIA’s Operation CHAOS, “the stated purpose of

[which] was to determine whether there were any foreign contacts with American dissident

groups,” but which “resulted in the accumulation of considerable material on domestic dissidents



                                                  4
              Case 1:21-cv-00733 Document 1 Filed 03/19/21 Page 5 of 8




and their activities,” ultimately “including files on 7,200 American citizens.” See Chapter 11:

Special Operations Group – “Operation CHAOS” in Report to the President by the Commission

on CIA Activities Within the United States (June 1975), https://www.fordlibrarymuseum.gov/

library/exhibits/Intelligence/RockComm_Chap11_CHAOS.pdf at 130.

       16.     The Black Panther Party was among the groups that the CIA surveilled as part of

Operation CHAOS. See id. at 144 n.3.

       17.     In his 2005 autobiography, Brown himself stated that after his Boston concert,

“There was a lot of suspicion, especially among the national police, the FBI, and the CIA about

this so-called display of ‘Black Power’ on my part. Their thinking went something along the

lines of, if he could stop a riot . . . he could just as easily start one. From that moment I knew I

was put under national security surveillance. . . . I could sense them watching me, spying on me,

staking out my home.” See James Brown, I Feel Good: A Memoir of a Life of Soul.

       18.     More than half a century after Brown released “the unofficial anthem for the

nascent Black Power movement,” questions remain about the extent of the government’s efforts

to spy on prominent Black Americans, like Brown.

                                             PARTIES

       19.     Plaintiff, Cable News Network, Inc., owns and operates numerous news networks

and services, reaching more individuals on television, the web and mobile devices than any other

cable news organization in the United States.

       20.     Defendant, the CIA, is an agency within the meaning of 5 U.S.C. § 552(f)(1). The

CIA has possession and control of records requested by CNN.

                                 JURISDICTION AND VENUE

       21.     This action arises under FOIA. This Court has subject matter jurisdiction over this



                                                  5
             Case 1:21-cv-00733 Document 1 Filed 03/19/21 Page 6 of 8




action and personal jurisdiction over the parties pursuant to 5 U.S.C. § 552(a)(4)(B) & (a)(6)(C)(i).

This Court also has jurisdiction over this action pursuant to 28 U.S.C. § 1331.

       22.     Venue is proper in this judicial district under 5 U.S.C. § 552(a)(4)(B).

                                  FACTUAL ALLEGATIONS

       23.     On December 6, 2019, CNN journalist Thomas Lake submitted a FOIA request to

the CIA seeking all records in the CIA’s files that relate to Brown. The CIA assigned the request

reference number F-2020-00494. A true and correct copy of the CIA’s December 17, 2019

acknowledgment letter in response to this request is attached as Exhibit A.

       24.     After not receiving any further communication from the CIA regarding the

request for nearly five months, on May 4, 2020 Lake contacted the office of the CIA’s

Information and Privacy Coordinator by telephone to obtain a status update.

       25.     On May 5, 2020, the CIA informed Lake that it estimated completion of its

processing of the FOIA request by December 3, 2021 – i.e., about two years after CNN

submitted the request. A copy of the CIA’s May 5, 2020 letter is attached as Exhibit B.

       26.     Though under no obligation to do so, CNN appealed the CIA’s constructive

denial of the FOIA request on August 4, 2020, noting that even though the request had been

pending for months, “the CIA has still not made a determination as to whether [it] will be

granted or not.” A true and correct copy of CNN’s appeal letter is attached as Exhibit C.

       27.     On August 7, 2020, the CIA responded by letter to CNN’s administrative appeal,

stating that the appeal “cannot be accepted because appeals of ‘constructive denials’ are neither

required by the FOIA nor authorized under CIA’s implementing FOIA regulations.” A true and

correct copy of the CIA’s letter is attached as Exhibit D.

       28.     To date, the CIA has not produced any records responsive to CNN’s request.



                                                 6
               Case 1:21-cv-00733 Document 1 Filed 03/19/21 Page 7 of 8




        29.      To date, the CIA has not informed CNN as to the scope of the records that the

agency will produce in response to the request.

        30.      To date, the CIA has not informed CNN as to the scope of records responsive to

request that the agency will withhold pursuant to any FOIA exemption(s).

                                     CLAIMS FOR RELIEF

                                           COUNT I
              (Declaratory and Injunctive Relief: Violation of FOIA, 5 U.S.C. § 552)

        31.      CNN realleges and incorporates by reference all previous paragraphs as if fully

set forth herein.

        32.      FOIA provides this Court with “jurisdiction to enjoin [the CIA] from withholding

agency records and to order the production of any agency records improperly withheld from

[CNN].” 5 U.S.C. § 552(a)(4)(B).

        33.      The records that CNN seeks are agency records within the CIA’s control.

        34.      FOIA requires that within 20 working days of receiving a FOIA request, an agency

must notify a requester of, inter alia, the scope of the documents that the agency will produce and

the scope of the documents that the agency plans to withhold under any FOIA exemptions.

See 5 U.S.C. § 552(a)(6)(A)(i).

        35.      The CIA received CNN’s FOIA request on December 6, 2019. Ex. A.

        36.      Pursuant to FOIA, the CIA was required to respond to CNN’s request by January

7, 2020. 5 U.S.C. § 552(a)(6)(A)(i).

        37.      Though that deadline passed more than a year ago, the CIA still has not made and

communicated to CNN a “determination” on its FOIA request within the meaning of 5 U.S.C.

§ 552(a)(6)(A)(i).

        38.      There is no basis under FOIA to withhold, in whole or in part, the records that CNN


                                                  7
             Case 1:21-cv-00733 Document 1 Filed 03/19/21 Page 8 of 8




has requested. The CIA has wrongfully withheld agency records in violation of FOIA.

       39.    CNN requests a declaratory judgment that the CIA has violated FOIA and that CNN

is entitled to immediately receive the documents referenced above.

       40.    CNN further requests that, pursuant to 5 U.S.C. § 552(a)(4)(B), the Court issue an

injunction directing the CIA to produce all of the requested agency records in full and setting a

deadline for compliance.

                                  REQUEST FOR RELIEF

       WHEREFORE, CNN respectfully requests that this Court:

       A.     Declare the CIA’s failure to provide responsive records unlawful under FOIA;

       B.     Enter an injunction, pursuant to 5 U.S.C. § 552(a)(4)(B), directing the CIA to make

              all requested records available to CNN, unredacted, and without further delay, and

              setting a deadline for compliance;

       C.     Provide for expeditious proceedings in this action;

       D.     Award CNN its costs and reasonable attorneys’ fees incurred in this action pursuant

              to 5 U.S.C. § 552(a)(4)(E); and

       E.     Grant such other and further relief as the Court may deem just and proper.

     Dated: March 19, 2021                Respectfully submitted,

                                          BALLARD SPAHR LLP

                                          /s/ Charles D. Tobin
                                          Charles D. Tobin (#455593)
                                          Maxwell S. Mishkin (#1031356)
                                          1909 K Street, NW, 12th Floor
                                          Washington, DC 20006
                                          Telephone: (202) 661-2200
                                          Fax: (202) 661-2299
                                          tobinc@ballardspahr.com
                                          mishkinm@ballardspahr.com

                                          Counsel for Plaintiff Cable News Network, Inc.

                                                8
